     Case 2:20-cv-00291-JAM-JDP Document 44 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL SAMUEL JOHNSON,                              Case No. 2:20-cv-00291-JAM-JDP (PC)
12                        Plaintiff,                    ORDER DENYING MOTION TO APPOINT
                                                        COUNSEL
13            v.
                                                        ECF No. 42
14    RUIZ, et al.,
15                        Defendant.
16

17           Plaintiff is a prisoner proceeding without counsel in this civil rights action brought under

18   42 U.S.C. § 1983. Plaintiff moves for the appointment of counsel. ECF No. 42.

19           Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand

20   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an

21   attorney to represent plaintiff. See Mallard v. U.S. District Court for the Southern District of

22   Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary assistance of counsel. See

23   28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to

24   afford counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the

25   court will seek volunteer counsel only in exceptional circumstances. In determining whether such

26   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

27   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

28   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

                                                   1
     Case 2:20-cv-00291-JAM-JDP Document 44 Filed 12/08/20 Page 2 of 2


 1            Having considered these factors, the court cannot find that exceptional circumstances

 2   warrant granting plaintiff’s request. Further, on July 31, 2020, the previously assigned magistrate

 3   judge recommended this action be dismissed, ECF No. 19, and plaintiff has already filed

 4   objections to those findings and recommendations, ECF No. 35. If the July 31, 2020 findings and

 5   recommendations are adopted by the assigned district judge, plaintiff will receive no benefit from

 6   the appointment of counsel.

 7            Accordingly, plaintiff’s motion for appointment of counsel, ECF No. 42, is denied.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      December 7, 2020
11                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                 2
